In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Doyle, J.), dated February 27, 1997, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The Supreme Court properly granted the defendants’ motion for summary judgment. The plaintiffs act of diving headfirst into water which he knew to be shallow was an unforeseeable superseding event absolving the defendants of any liability (see, Boltax v Joy Day Camp, 67 NY2d 617; DeRosa v U.S. Dredging Corp., 215 AD2d 625; Rowell v Town of Hempstead, 186 AD2d 553; see also, Olsen v Town of Richfield, 81 NY2d 1024; Howard v Poseiden Pools, 72 NY2d 972). Rosenblatt, J. P., O’Brien, Thompson, Friedmann and Goldstein, JJ., concur.